Citation Nr: 0735962	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for excessive bleeding.

2.  Entitlement to service connection for irregular menses.

3.  Entitlement to service connection for miscarriages.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for fibroid tumors.

6.  Entitlement to service connection for hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from June 1969 until 
her retirement in June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, which denied service connection for gynecological 
problems, including excessive bleeding, irregular menses, 
miscarriages, endometriosis, and fibroid tumors, and which 
continued the denial of service connection for hysterectomy.

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, SC.  
The transcript of that hearing is of record.

The Board notes that VA treatment records (including a July 
2005 C&P examination) document complaints of and treatment 
for stress urinary incontinence, to which the veteran 
referred during her May 2007 Board hearing.  The issue of 
service connection for urinary incontinence has not been 
adjudicated.  This issue is, accordingly, referred back to 
the RO for appropriate action.

The veteran contends that excessive bleeding, irregular 
menses, and miscarriages during service led to her post-
service hysterectomy.  During her May 2007 Board hearing she 
testified that, among other assignments, she was a Marines 
Corps drill sergeant, which she says was physically very 
demanding.  

In July 2005 the veteran was accorded a compensation and 
pension examination.  According to the examiner's October 
2005 addendum, the veteran's post-service hysterectomy was 
necessitated by her incurrence of fibroids and endometriosis.  
This opinion also was espoused in August 2006 by a VA 
physician, who opined "it appears that the veteran's fibroid 
uterus was a major contributing factor for her need for 
hysterectomy."  

Review of service medical records confirms that the veteran 
had at least one miscarriage during service.  There is also 
evidence of at least two dilation and curettage procedures 
during service, and of a cesarean section childbirth; 
however, respective hospital records have not been associated 
with the claims file.  In addition, the veteran reports that 
she has received medical care from the Columbia - Dorn VAMC 
since her retirement from service.  While VA medical records 
dating from October 1996 have been obtained, records dating 
from the veteran's 1989 retirement have not been associated 
with the claims file. 

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
attempt to obtain all in-service hospital records pertaining 
to the veteran; and all VA medical records dating from June 
1989 to October 1996.

In addition to the foregoing, the veteran testified that she 
did not have any gynecological problems prior to going into 
the military; however, the report of a January 1969 
enlistment examination contains the following notation 
"recent D&C for menorrhagia NCD (November 20. 1968)."  
Review of the record shows that medical records relating to 
this event have not been associated with the claims file.  On 
remand, these records should also be requested.  38 C.F.R. § 
3.159(c)(1).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Columbia - Dorn VAMC that are dated from 
June 1989 to October 1996.  Also attempt 
to obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms 
are completed.  She should also be 
requested to submit a copy of any 
relevant pre-service, in-service, and 
post-service medical records in her 
possession that have not been submitted 
thus far.  In addition, she should 
specifically be requested to provide the 
following information:  

o	the provider of all pre-service 
gynecological treatment (including 
hospitals) so that a request can be 
made for those records; 

o	the facilities where she was 
hospitalized for the April 1981 
miscarriage; April 1984 dilation and 
curettage; March 1988 cesarean 
section childbirth; and October 1988 
tubal ligation; as well as the 
date(s) and location(s) of any other 
inpatient gynecological treatment 
during service, so that a request 
can be made for those records;

o	the name and address of any other 
post-service obstetrics & 
gynecological treatment provider 
after her 1989 retirement until her 
1996 hysterectomy so that a request 
can be made for those records.  

2.  Contact the appropriate service 
department or agency/facility for all in-
service hospital records; especially 
those pertaining to an April 1981 
miscarriage; an April 1984 dilation and 
curettage; a March 1988 cesarean section 
childbirth; an October 1988 tubal 
ligation; and any other periods of 
hospitalization identified by the veteran 
in her response to step 1.

3.  Request a copy of all medical records 
compiled by Montcrief Army Community 
Hospital since the veteran's June 1989 
retirement until October 1996.  If the 
veteran still has those medical records 
in her possession, request that she 
provide a copy to VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


